HICKENLOOPER, District Judge.
I concur in the result, but, in so far as the opinion seems to indicate, as it does to me, that the opinions of experts, employed by plaintiff to fix an alleged difference in value between tobaccos as represented by different 'samples, is other than pure opinion evidence or is binding upon the jury as shading into fact evidence, I cannot concur. No definite and established grades are fixed for tobacco. No market prices as if for such sample grades were proved. The samples purported to have been separately taken by plaintiff *804and defendant. To hold that this opinion evidence is binding upon, and must be accepted by, the jury unquestioningly (if this be the purport of the opinion), both upon the issue of whether a hogshead of tobacco is susceptible to sampling with certainty of true representation of the whole, and as to a difference in value as between tobaccos of different samples, is to usurp the function of the jury where these issues remain contested at the trial. While so contested, it is within the proper function of the jury to accept or reject the evidence offered by plaintiff or to attribute to it such weight only as the jury deems it entitled to receive. Ño specialized knowledge or common experience of the jurors is necessary for the exercise of this function.
I concur in the result because upon the present record and in this particular case the facts that the “Jarvis” samples truly represented the whole and that the “Exchange” samples were falsely, if not fraudulently, taken, and the extent of difference in value, are practically conceded, or so conclusively shown as to entitle plaintiffs to a direction in their favor. Small Co. v. Lamborn & Co., 267 U. S. 248, 254, 45 S. Ct. 300, 69 L. Ed. 597. The issue upon these facts was no longer contested.
Upon this position here taken, it was also proper to leave the question of interest to the discretion of the jury for the all-sufficient reason that, until the trial had Closed, and not before, the damages were wholly unliquidated.
If the opinion of the court means no more than the foregoing, no harm is done by this expression of concurrence.